IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 148 MM 2018
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MONIQUE ROBINSON,                          :
                                           :
                   Petitioner              :



                                     ORDER


PER CURIAM

      AND NOW, this 5th day of December, 2018, the Application for Leave to File a

Petition for Allowance of Appeal Beyond Word Count Limit is GRANTED.